Citation Nr: 0208993	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  99-01 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Evaluation of intermittent testicular pain and episodes 
of musculoligamentous strain in the groin, evaluated as 10 
percent disabling from March 31, 2000.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 RO rating decision 
that denied the veteran's application to reopen a claim of 
entitlement to service connection for hearing loss.  The 
veteran's hearing loss claim was previously before the Board 
in May 2000 when it was remanded for further development.  

This matter also comes before the Board on appeal from an 
August 2001 RO rating decision that granted the veteran 
compensation under 38 U.S.C.A. § 1151 for intermittent 
testicular pain and episodes of musculoligamentous strain in 
the groin, and assigned a disability rating of 10 percent 
from March 31, 2000. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an original award, such 
as the veteran's, does not raise the question of entitlement 
to an increased rating, but instead is an appeal of an 
original rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issue on appeal as a claim for a higher evaluation of an 
original award.  Therefore, consideration of the veteran's 
intermittent testicular pain and episodes of 
musculoligamentous strain in the groin must include 
consideration of whether a rating in excess of 10 percent is 
warranted at any time from the date of the award of 
entitlement to compensation-in this case, from March 31, 
2000.  Id.


FINDINGS OF FACT

1.  By rating action of August 1985, the RO denied a claim of 
entitlement to service connection for hearing loss.  The 
veteran was notified of this denial by letter in September 
1985, but he did not perfect an appeal therefrom.

2. The additional evidence associated with the claims file 
subsequent to the August 1985 Board decision is merely 
cumulative and redundant of evidence previously of record and 
is not so significant that it must be considered in order to 
decide the merits of the claim of service connection for 
hearing loss.

3.  The veteran's intermittent testicular pain and 
musculoligamentous strain in the groin is manifested by pain 
and tenderness; he does not experience atrophy of the 
testicles, nor has he had any loss of muscle function.  


CONCLUSIONS OF LAW

1.  No new and material evidence has been submitted to reopen 
a claim of service connection for hearing loss.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2001).  

2.  The criteria for the assignment of an initial disability 
rating in excess of 10 percent for intermittent testicular 
pain and episodes of musculoligamentous strain in the groin 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.118 (Diagnostic Code 7804) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing Loss

By rating action of August 1985, the RO, among other things, 
denied the veteran's claim of entitlement to service 
connection for hearing loss.  The veteran was informed of the 
denial in September 1985, but did not initiate an appeal.  
Consequently, that decision is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2001).

As the August 1985 RO rating decision is deemed to be final, 
see 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103, 
the claim may now be reopened only if new and material 
evidence has been submitted since the last final 
disallowance.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (a) (2001); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The Board must address the issue of whether new and material 
evidence has been submitted in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  Once the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed prior to August 29, 2001, new and material evidence is 
defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a); cf. Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)) (new and material evidence is defined 
differently for claims filed on or after August 29, 2001). 

The veteran's claim of entitlement to service connection for 
hearing loss was denied in August 1985 as it was determined 
that the evidence of record did not show that the veteran's 
preexisting hearing loss was aggravated in service beyond a 
normal progression.

The Board has reviewed the evidence associated with the 
claims folder since the August 1985 RO denial, and finds that 
new and material evidence has not been received to reopen the 
previously denied claim of service connection for hearing 
loss.

The evidence available at the time of the August 1985 RO 
denial included the veteran's service medical records.  A 
January 1970 service induction examination revealed that the 
veteran had an auditory threshold of 45 decibels in both ears 
at 3000 Hertz.  At 4000 Hertz, the veteran had an auditory 
threshold of 40 decibels in the right ear, and 45 decibels in 
the left ear.   A January 1972 separation examination report 
indicated that the veteran had an auditory threshold of 50 
decibels at 4000 Hertz in the right ear.  The veteran had an 
auditory threshold of 60 decibels at 4000 Hertz in the left 
ear.  

The evidence obtained in connection with the veteran's 
current attempt to reopen includes VA treatment records dated 
from December 1995 to April 2001 that reveal that the veteran 
complained of hearing loss, ear popping, and ear pain during 
that time.  His diagnoses included high frequency hearing 
loss in both ears.

The Board finds that the additional evidence is not new 
because it is cumulative of previously considered evidence.  
See 38 C.F.R. § 3.156.  That is, while some of the additional 
evidence was not previously on file, it merely confirms what 
was already known-that the veteran suffers from hearing loss 
in both ears.  The record remains devoid of medical evidence 
indicating that the veteran's hearing loss was either 
incurred in active duty or, if preexisting, was aggravated by 
active military service.  Accordingly, the Board concludes 
that the evidence submitted subsequent to the August 1985 RO 
decision is not "new and material" as contemplated by 
38 C.F.R. § 3.156(a).  As the additional evidence is not 
material, it is not so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim.  
See 38 U.S.C.A. § 5108.  Thus, the veteran's claim of 
entitlement to service connection for hearing loss is not 
reopened.  

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), was enacted 
during the pendency of the veteran's appeal.  The Act imposed 
certain notification requirements and clarified VA's duty to 
assist claimants in developing evidence pertinent to their 
claims.  The Act also eliminated the previous requirement 
that a claim be well grounded before VA's duty to assist 
arose.  In this regard, it should be pointed out that the 
question of whether new and material evidence has been 
presented is a jurisdictional question for the Board.  See 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167 (1996).  Even the Veterans Claims Assistance 
Act of 2000 recognizes this.  38 U.S.C.A. § 5103A(f) (West 
Supp. 2002).  

Consequently, as discussed above, the issue of service 
connection for hearing loss will not be reopened herein.  
Because the Board may not address the underlying claim for 
service connection for hearing loss, further action under the 
Veterans Claims Assistance Act of 2000 is not required.

Testicular Pain and Episodes of Musculoligamentous Strain in 
the Groin

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Each 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2001).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2001).

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Because the 
veteran has appealed from an initial award, consideration of 
the veteran's intermittent testicular pain and epodes of 
musculoligamentous strain in the groin must now include 
consideration of whether a rating in excess of 10 percent is 
warranted at any time during the pendency of the appeal.

When the record reflects that the veteran has multiple 
problems because of compensated disability, evaluation of the 
"same disability" or the "same manifestation" under various 
diagnoses is to be avoided, but it is nevertheless possible 
for a veteran to have "separate and distinct manifestations" 
from the same injury, permitting separate disability ratings.  
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The critical 
element is that none of the symptomatology for any of the 
conditions is duplicative or overlapping with the 
symptomatology of the other conditions.  Id.

In the veteran's case, VA medical records reveal that the 
veteran was hospitalized for a back disability in March 1998.  
When receiving assistance from a nurse, he suffered a hard 
jerk on his scrotum and had discomfort in the left scrotal 
area.  

Private medical records reveal that in April 1998, the 
veteran complained of numbness in his right groin area, and 
indicated that he had had such numbness prior to his 
hospitalization.  He also complained of left groin pain.  
Upon examination, the right testicle and scrotum were normal 
on palpation.  On the left, the veteran was tender over the 
epididymis, vas deferens area, and had some induration in his 
scrotal sac.  The examiner noted that the veteran was 
gradually improving.  The veteran was diagnosed with left 
scrotal pain.  

VA treatment records reveal that in May 1998, the veteran's 
left and right testicles were small with no masses.  The 
veteran had no scrotal swelling.  He had moderate tenderness. 
He was diagnosed with a history of questionable left scrotal 
swelling.  

The veteran was afforded a VA examination in February 2001. 
The examiner noted that there was nothing in the veteran's 
medical records that indicated that he had suffered a 
specific testicle injury.  Upon examination, both testes were 
descending.  The right testicle was very slightly smaller 
than the left, and the left epididymis was slightly thicker 
than the right.  No atrophy was noted.  The veteran was 
diagnosed with episodes of musculoligamentous strain in the 
groin, probably secondary to a 1998 injury to the groin, as 
per his medical records.  

VA treatment notes indicate that in April 2001, the veteran's 
testicles were descended, nontender, and not enlarged.  He 
had no masses. He was diagnosed with a history of groin 
trauma.  

The veteran was afforded a VA examination in June 2001.  The 
veteran reported that, after his injury, he had had scrotal 
swelling and ureteral discharge for several days. The 
examiner noted that there had been no atrophy of his 
testicles.  Upon physical examination, both testicles were 
present in the scrotal sacs.  There was no edema or swelling.  
The testicles were of equal size.  The veteran was diagnosed 
with intermittent testicular pain.  

Upon reviewing the rating criteria in relation to the 
evidence, the Board finds that the veteran's disability 
picture is best characterized by the currently assigned 10 
percent disability evaluation, and that the preponderance of 
the evidence is therefore against the claim for a higher 
initial disability rating for the veteran's testicular pain 
and musculoligamentous strain disability.

The Board notes that testicular pain does not have its own 
specific rating criteria.  38 C.F.R. Part 4 (2001).  The RO 
assigned a 10 percent rating under Diagnostic Codes 7599-
5021.  38 C.F.R. §§  4.71a (Diagnostic Code 5021), 4.115a, 
4.115b (Diagnostic Code 7599).  When an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical location and symptomatology are 
closely analogous.  Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (2001).

Although the RO has referred to Diagnostic Codes 5021 and 
7599, there is no indication that the veteran is receiving 38 
U.S.C.A. § 1151 benefits on account of genitourinary 
dysfunction or myositis.  38 C.F.R. §§  4.71a (Diagnostic 
Code 5021), 4.115a, 4.115b (Diagnostic Code 7599).  In fact, 
there is no indication that the veteran's disability has ever 
included such difficulties.  Additionally, there is no 
indication that the veteran's symptomatology includes a 
current musculoskeletal condition that can be evaluated in 
accordance with Diagnostic Code 5021.  38 C.F.R. § 4.71a 
(Diagnostic Code 5021) (2001).  Indeed, recent examinations 
have revealed no musculoskeletal dysfunction.  As analogies 
not supported by clinical findings should be avoided, the 
Board finds that the veteran's disability would be more 
appropriately evaluated by analogy under 38 C.F.R. 4.118, 
which deals with the veteran's specific symptomatology-pain 
and tenderness.  Consequently, the Board will analyze the 
veteran's disability accordingly.  

In the veteran's case, the evidence of record indicates that 
the veteran's symptomatology includes pain and tenderness.  
Under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2001), scars 
that are superficial, tender and painful on objective 
demonstration warrant a 10 percent evaluation.  In this 
regard, Diagnostic Code 7804 specifically contemplates pain 
and tenderness.  However, the 10 percent rating is the 
maximum amount of compensation allowable under Diagnostic 
Code 7804; as a consequence, it is determined that a 
schedular evaluation in excess of 10 percent for the service-
connected testicular pain and groin strain is not in order.  
38 C.F.R. § 4.118 (Diagnostic Code 7804) (2001).  

The Board has also considered whether the veteran would be 
afforded a higher initial disability rating based on 
limitation of function of the part affected.  See 38 C.F.R. 
§ 4.118 (Diagnostic Code 7805) (2001).   However, there is no 
indication that veteran's symptomatology includes any 
functional loss beyond what was already considered in the 10 
percent rating awarded above.  Id.  Therefore, a higher 
initial disability rating is not warranted based on 
functional limitations. 

In addition, the veteran would not be entitled to a higher 
initial disability rating under 38 C.F.R. § 4.73, which deals 
with muscle injuries.  Although the record indicates that the 
veteran has a history of episodes of musculoligamentous 
strain, the Board notes that the veteran has been examined 
several times by various VA examiners, none of whom indicated 
that the veteran's symptomatology includes the loss of any 
muscle function.  Therefore, a higher initial disability 
rating under 38 C.F.R. § 4.73 would be inappropriate.  
38 C.F.R. § 4.73 (2001)

The veteran also would not be entitled a higher initial 
disability rating under Diagnostic Codes 7523 and 7524, as 
his symptomatology does not include complete atrophy of or 
removal of either testicle.  38 C.F.R. § 4.115b (Diagnostic 
Codes 7523 and 7524) (2001).  

Likewise, the veteran would not be entitled to special 
monthly compensation for the loss of a creative organ under 
38 C.F.R. § 3.350 (2001).  Under 38 C.F.R. § 3.350(a) (1), 
special monthly compensation may be paid for loss of use of a 
creative organ.  38 C.F.R. § 3.350(a)(1) (2001).  Loss of a 
creative organ will be shown by acquired absence of one or 
both testicles (other than undescended testicles) or other 
creative organ.  Id.  In the veteran's case, both VA 
examiners specifically noted that the veteran had no 
testicular atrophy.  As such, the Board finds that the 
veteran is not entitled to special monthly compensation, as 
there is no 

indication that the veteran's symptomatology includes the 
acquired absence of one or both testicles, or any functional 
loss equivalent thereto.

In short, the available medical opinions lead the Board to 
conclude that the veteran's symptomatology most closely 
approximates the criteria for a 10 percent rating by analogy 
under Diagnostic Code 7804.  38 C.F.R. §  4.118 (Diagnostic 
Code 7804) (2001).  This is true throughout the pendency of 
the claim.  See Fenderson, supra.

Thus, for the reasons set out above, and because the criteria 
for a 10 percent rating specifically contemplate the losses 
experienced by the veteran, a higher initial disability 
rating is not warranted.  In other words, there is no 
objective clinical indication that the veteran's symptoms 
result in functional limitation to a degree that would 
support a rating in excess of the current 10 percent 
disability rating.  Consequently, the preponderance of the 
evidence is against the claim; the benefit-of-the-doubt 
doctrine is not applicable, and the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2001).  The current evidence of record 
does not demonstrate that the veteran's disability has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  38 C.F.R. § 3.321.  It is 
undisputed that the symptoms he experiences have an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of evidence 

showing an unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

Finally, as indicated above, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002)) has been enacted 
during the pendency of this appeal.  The Act has clarified 
VA's duty to assist claimants in developing evidence 
pertinent to their claims and eliminated the previous 
requirement that a claim be well grounded before VA's duty to 
assist arises.  Additionally, certain notification 
requirements have been set out by the new law.  Nevertheless, 
the Board finds that information provided to the veteran in 
the statement of the case set out the potentially applicable 
rating criteria and put the veteran on notice of the type of 
evidence needed to substantiate his claim for a higher 
initial disability rating for testicular pain and 
musculoligamentous strain.  

The Board also finds that further evidentiary development on 
VA's part is not required in this case.  Examinations have 
been conducted and the records identified by the veteran have 
been obtained.  Consequently, the Board concludes that 
further action to comply with these new requirements is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no additional benefit 
flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).



								(Continued on next 
page)

ORDER

The application to reopen a claim of service connection for 
hearing loss is denied.

Entitlement to an initial disability rating in excess of 10 
percent for intermittent testicular pain and episodes of 
musculoligamentous strain in the groin is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

